Title: 13 Monday.
From: Adams, John
To: 


       Yesterday, I walked about the Town but there is nothing to be seen, excepting two Churches and the Arsenals, dry docks, Fortifications and Ships of War.
       The Inconvenience of this Harbour is, the Entrance is so narrow, that there is no Possibility of going out but when the Wind is one Way, i.e. South East, or thereabouts.
       The Three french Ships of the Line here are the Triomphant, the Souverain and the Jason, the first of 80 Guns, the 2d. 74, the 3d. 64.
       M. Le Comte de Sade is the Chef D’Escadre or General. Mr. Le Chevalier de Grasse Preville is the Capitaine de Pavilion.
       Mr. Le Chevr. de Glandevesse is Capitain of the Souverain.
       Mr. de la Marthonie commands the Jason.
       